Citation Nr: 1543933	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left leg disability, claimed as left leg bone weakness and inability to heal, claimed as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active service from October 1979 to October 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the issues on appeal.  The Veteran submitted a timely notice of disagreement, and VA sent him a statement of the case (SOC) in August 2005.  

In a May 2010 decision, the RO held that the Veteran had not submitted a timely substantive appeal with the August 2005 SOC.  An April 2013 Board decision held that VA had failed to provide the Veteran a copy of the August 2005 SOC.  As a result of the RO's failure, the Veteran had never been provided the opportunity to submit a substantive appeal, and the September 2004 rating decision was not final.  The Board remanded the claim with the instruction to provide the Veteran an SOC.  

The AOJ sent the Veteran a copy of an August 2005 SOC in June 2015.  It denied the claims in a July 2015 supplemental statement of the case (SSOC).  

In this case, the Veteran's original claim, Notice of Disagreement, August 2004 correspondence and Radiation Exposure Questionnaire make it clear that he contends that his left leg bone weakness and inability to heal is due to exposure to ionizing radiation during active duty.  He has not contended, and the evidence does not suggest, that his claimed disability is otherwise related to active duty.  

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will only address entitlement to service connection for left leg bone weakness and inability to heal as due to exposure to ionizing radiation.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The issues of service connection for bilateral hearing loss and a left leg disability, claimed as left leg bone weakness and inability to heal, claimed as due to exposure to ionizing radiation, are now before the Board for final appellate consideration.

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran has hearing loss disability for VA purposes.

2.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran's left leg disability, claimed left leg bone weakness and inability to heal, are due to exposure to ionizing radiation during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left leg disability, claimed as left leg bone weakness and inability to heal, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a March 2004 letter, as well as in the August 2005 SOC that was resent to the Veteran in June 2015.  Thereafter, the claims on appeal were readjudicated in a July 2015 SSOC.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of an April 2012 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

A VA audiology hearing was conducted in July 2004.  The report provides that no diagnosis was possible because the Veteran was not able to cooperate fully due to possible drug/medication use.  Another VA examination was conducted in April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2015 VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is adequate medical evidence of record to make a determination on this issue, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board observes that VA did not conduct an examination for the Veteran's left leg claim.  VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's service treatment records include a DD 1141 reflecting that he was exposed to ionizing radiation.  Thus, the second McLendon element is satisfied with respect to this claim.

However, the medical evidence is negative for the claimed left leg bone weakness and inability to heal.  Thus, the first McLendon element is not satisfied with respect to this claim. 

Further, the record contains no medical evidence indicating that the Veteran's left leg disability, claimed as left leg bone weakness and inability to heal, may be etiologically associated with in-service exposure to ionizing radiation.  Thus, the third McLendon element is not satisfied.  The Board recognizes that the Court of Appeals for Veterans Claims (Court) in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits. 

However, even considering the low threshold established here, none of the medical records in this case contain any indication that the Veteran's left leg disability, claimed as left leg bone weakness and inability to heal, might be associated with any in-service exposure to ionizing radiation.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss

The law also provides that certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss.  The record does not show that the Veteran has bilateral hearing loss disability for VA purposes.

The report of the April 2015 VA audio examination shows that current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
25
25
25
20
30

Speech audiometry revealed speech recognition ability of 94 percent on the right and 96 percent on the left.  The report provides that the Veteran's hearing loss did not qualify for a diagnosis of hearing loss according to VA criteria [38 C.F.R. § 3.385].  

The Board observes that these audiometric findings do not represent hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The remainder of the record contains no evidence that the Veteran has bilateral hearing loss for VA purposes.  

The Board is aware that a July 2012 VA treatment report provides that the Veteran reported a history of hearing loss "since the military."  However, the Board observes that the July 2012 audiological results were incomplete.  In addition, the treatment report relates that the test results were affected by numerous false negative responses, exaggerated listening behavior and poor inter-test consistency.  Thus, this treatment report does not constitute hearing loss for VA purposes.  

The Board recognizes the Veteran's statements made in support of his claim.  The Veteran is competent to report having sustained acoustic trauma during active duty.  Since his contentions are consistent with the circumstances of her service, such assertions are deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure during service and hearing loss during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that his assertions are credible.  

However, the Veteran's contentions that he incurred bilateral hearing loss for VA purposes do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has bilateral hearing loss for VA purposes) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra.  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

As there is no evidence of a current hearing loss disability for VA purposes for which service connection may be granted, service connection is not warranted.  Brammer v. Brown, 3 Vet. App. 223 (1992);

In sum, there has been no demonstration by competent clinical evidence of record that the Veteran is entitled to service connection for a hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Leg Disability, Claimed as Left Leg Bone Weakness and 
Inability to Heal, Claimed as Due to Exposure to Ionizing Radiation

Turning to the Veteran's current left leg diagnosis, the post-service medical record is negative for complaints, symptoms, findings or diagnoses related to a left leg disability, claimed as left leg bone weakness and inability to heal.  A VA December 2004 treatment report provides a diagnosis of chronic left leg pain - related to [post-service] prior injury.  VA treatment records dated in 2005 reflect complaints of left leg pain.  A 2010 treatment note relates left leg pain since a left tibio-fibula fracture in 1987.  

The Board also observes that service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases which may be presumptively service-connected if manifest in a "radiation-exposed veteran."  The presumptively service-connected diseases specific to radiation-exposed veterans do not include leg pain or a left leg disability, claimed as left leg bone weakness and inability to heal.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" is defined in detail and does not include the Veteran's claimed manner of exposure.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Thus, the Veteran is not entitled to service connection under this method.  

The second method of service connection is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  The list of radiogenic diseases does not include leg pain or a left leg disability, claimed as left leg bone weakness and inability to heal.  Id.  Thus, the Veteran is not entitled to service connection under this method.  

Regarding the third method of service connection, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As noted above, the Veteran's VA treatment records do not reflect any left leg bone weakness and inability to heal.  The VA treatment records that reflect left leg pain since a 1987 injury do not link that pain to the Veteran's active duty exposure to ionizing radiation.  

The Veteran is competent to testify as to his observable symptoms after active duty, as he has done in the present case.  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's left leg pain or claimed left leg bone weakness and inability to heal are related to his active duty exposure to ionizing radiation) falls outside the realm of common knowledge of a lay person.  See Kahana, supra; Jandreau, supra. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for  a left leg disability, claimed as left leg bone weakness and inability to heal, claimed as due to exposure to ionizing radiation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a leg disability, claimed as left leg bone weakness and inability to heal, is denied. 


REMAND

A November 2004 VA treatment record reflects that the Veteran complained of migraine headaches since 1979 [i.e., during and since active duty].  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds that this reported history is significant, as the Veteran offered it to a health-care provider for the purpose of seeking medical treatment.  

This evidence raises the possibility that the Veteran has migraine headaches as a result of active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 C.F.R. § 3.159(c)(4).  The examiner must take into account the Veteran's lay assertion of continuous post-service migraine headaches.  This lay evidence is relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for headaches since January 2012.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any migraine headaches that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current migraine headaches are causally related to the Veteran's in-service.

In doing so, the examiner must consider the Veteran's lay statements regarding in-service migraine symptoms and post-service continuity of migraine symptoms. 

The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


